FILED
                             NOT FOR PUBLICATION                            SEP 19 2012

                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS



                             FOR THE NINTH CIRCUIT



GALEN LLOYD HOUSER,                              No. 11-16492

               Plaintiff - Appellant,            D.C. No. 2:09-cv-00937-GMS

  v.
                                                 MEMORANDUM *
CARON GRANT-ELLIS; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Arizona state prisoner Galen Lloyd Houser appeals pro se from the district

court’s dismissal order and summary judgment in his 42 U.S.C. § 1983 action

alleging deliberate indifference to his serious medical needs. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C. § 1915A


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for failure to state a claim, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000),

and the entry of summary judgment, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004). We affirm.

      The district court properly dismissed defendant Baird because Houser’s

allegations predicate liability solely upon Baird’s supervisory status. See Barren v.

Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order) (“Liability under § 1983

must be based on the personal involvement of the defendant.”).

      The district court properly dismissed defendant McMorran because Houser

failed to allege facts showing that McMorran knew of and disregarded an excessive

risk to his health or that McMorran’s alleged failure to act was anything more than

negligence. See Toguchi, 391 F.3d at 1058-59 (a prison official acts with

deliberate indifference only if he or she knows of and disregards an excessive risk

to the prisoner’s health and safety; negligence is insufficient to establish deliberate

indifference).

      The district court properly granted summary judgment because Houser failed

to raise a genuine dispute of material fact as to whether defendants Grant-Ellis and

Salyer were deliberately indifferent to Houser’s medical condition of severe

psoriasis. See id.; Hallett v. Morgan, 296 F.3d 732, 744-46 (9th Cir. 2002) (delay




                                           2                                     11-16492
of medical treatment does not constitute deliberate indifference unless the delay led

to further injury).

       We do not consider issues not specifically raised and argued in the opening

brief and the addendum to the opening brief, nor arguments and allegations raised

for the first time on appeal. See Padgett v. Wright, 587 F.3d 983, 985 n. 2 (9th Cir.

2009) (per curiam).

       Houser’s contention that the district court erred in denying his request for

appointed counsel is unpersuasive.

       Houser’s petition for the redress of grievances, received on June 22, 2012, is

order filed and denied.

       AFFIRMED.




                                           3                                    11-16492